PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/830,168
Filing Date: 4 Dec 2017
Appellant(s): Andrews et al.



__________________
Scott D. Paul
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/19/2021.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/02/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
1. Claims 1-2, 5, 8-9, 12, 15-16 and 19 as rejected under 35 USC 102 as anticipated by Siegel (US PGPUB No. 2015/0324527)
2. Claims 3, 10 and 17 as rejected under 35 USC 103 as unpatentable over Siegel in view of Warren (US PGPUB No. 2015/0278902)
3. Claims 4, 11 and 18 as rejected under 35 USC 103 as unpatentable over Siegel in view of Zhang (US PGPUB No. 2017/0076225)
4. Claims 6 and 13 as rejected under 35 USC 103 as unpatentable over Siegel in view of Vuppula (US PGPUB No. 2017/0060892)
5. Claims 7, 14 and 20 as rejected under 35 USC 103 as unpatentable over Siegel in view of Mascaro (US PGPUB No. 2017/0308960)


/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159